
	
		V
		111th CONGRESS
		1st Session
		H. R. 353
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Gutierrez
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Simeon Simeonov, Stela Simeonova,
		  Stoyan Simeonov, and Vania Simeonova.
	
	
		1.Permanent resident status for
			 Simeon Simeonov, Stela Simeonova, Stoyan Simeonov, and Vania Simeonova
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act,
			 Simeon Simeonov, Stela Simeonova, Stoyan Simeonov, and Vania Simeonova shall
			 each be eligible for issuance of an immigrant visa or for adjustment of status
			 to that of an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of an immigrant visa under section 204 of such Act or
			 for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Simeon Simeonov,
			 Stela Simeonova, Stoyan Simeonov, or Vania Simeonova enters the United States
			 before the filing deadline specified in subsection (c), he or she shall be
			 considered to have entered and remained lawfully and shall, if otherwise
			 eligible, be eligible for adjustment of status under section 245 of the
			 Immigration and Nationality Act as of the date of the enactment of this
			 Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Simeon Simeonov,
			 Stela Simeonova, Stoyan Simeonov, and Vania Simeonova, the Secretary of State
			 shall instruct the proper officer to reduce by 4, during the current or next
			 following fiscal year, the total number of immigrant visas that are made
			 available to natives of the country of the aliens’ birth under section 203(a)
			 of the Immigration and Nationality Act or, if applicable, the total number of
			 immigrant visas that are made available to natives of the country of the
			 aliens’ birth under section 202(e) of such Act.
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Simeon Simeonov, Stela Simeonova, Stoyan Simeonov, and Vania Simeonova shall
			 not, by virtue of such relationship, be accorded any right, privilege, or
			 status under the Immigration and Nationality Act.
			
